Citation Nr: 0801250	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for hydronephrosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1943. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2004.  A 
transcript of his testimony has been associated with the 
claims file.  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2004 for further 
development and adjudicative action.  In an October 2005 
Supplemental Statement of the Case (SSOC), the RO/AMC most 
recently affirmed the determination previously entered 
concerning the veteran's claim for a compensable rating.  The 
case has been returned to the Board for further appellate 
review. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

As part of the Board's remand in November 2004, the RO/AMC 
was to adjudicate the inextricably intertwined issue of the 
veteran's clear and unmistakable error (CUE) claim concerning 
an August 1959 rating decision that had not been addressed by 
the agency of original jurisdiction.  However, the RO/AMC 
neglected to adjudicate the veteran's CUE claim.  Both issues 
must be addressed together on remand.  Harris v. Derwinski, 1 
Vet. App. 180 (1990).  
The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See, e.g., Stegall v. West, 11 
Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans 
Claims vacated and remanded a Board's decision because it 
failed to ensure that the RO achieved full compliance with 
specific instructions in a Board remand).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent ongoing medical records 
from the St. Louis VAMC (VA Medical 
Center).

2.  The RO/AMC should adjudicate the issue 
of CUE in the August 1959 rating decision 
that recharacterized the service-connected 
disability and reduced the veteran's 
disability evaluation from 10 percent to 0 
percent.
		


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



